                   Case 1:21-cv-03040-JMF Document 11 Filed 06/11/21 Page 1 of 1



                                                                                   Joseph H. Mizrahi – Attorney
                                                                                   300 Cadman Plaza W, 12th Floor
                                                                                              Brooklyn, NY 11201
                                                                                 P: 929-575-4175 | F: 929-575-4195
                                                                                 E: joseph@cml.legal | W: cml.legal




                                                                      June 10, 2021

    VIA ECF
    Hon. Judge Jesse M. Furman
    United States District Judge
    Southern District of New York
    40 Centre Street
    New York, NY 10007



            Re:      Sanchez v. NutraMarks, Inc.; Case No: 1:21-cv-03040-JMF

    To the Honorable Judge Furman,

           The undersigned represents Plaintiff Cristian Sanchez (hereinafter “Plaintiff”) in the above-
    referenced matter.

          This Letter is submitted in response to the Court’s May 27, 2021, Order directing Plaintiff
    to move for Default Judgment by June 10, 2021.

            Plaintiff is in the process of obtaining a Certificate of Default from the Clerk of the Court
    as to NutraMarks, Inc. and will promptly be filing its Motion for a Default Judgement in accordance
    with the Court’s Individual Rules.

           As such, Plaintiff is requesting an additional 30 days in which to move for Default Judgment
    if Defendant fails to appear.

            Thank you for the consideration of Plaintiff’s request.

                                                                      Respectfully submitted,

                                                                      /s/ Joseph H. Mizrahi
                                                                      Joseph H. Mizrahi, Esq.
The untimely Application is DENIED. Per Paragraph 1(E) of the Court's Individual Rules, requests for extensions
must normally be made at least 48 hours in advance. Still, as a courtesy, the Court is willing to grant Plaintiff a one-
week extension. He must make any motion for default judgment no later than June 17, 2021. The deadline for
Defendant to oppose any motion is extended to June 24, 2021, and the hearing -- currently scheduled for June 23,
2021 -- is rescheduled for June 30, 2021, at 4:30 p.m. Plaintiff is ORDERED to serve a copy of this Order on
Defendant within two business days and to file proof service on the docket. The Clerk of Court is directed to
terminate ECF No. 10.


                                                      June 11, 2021
